Citation Nr: 1454796	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for major depressive disorder (MDD) with psychotic features, evaluated as 30 percent disabling prior to July 16, 2012, and as 70 percent disabling since July 16, 2012.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) prior to July 16, 2012. 


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1996 to February 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

During the course of this appeal, the RO awarded a 70 percent disability rating for the Veteran's MDD with psychotic features, effective July 16, 2012.  See April 2013 Rating Decision.  The Veteran has not expressed satisfaction with this grant and the increase did not date back to the receipt of his claim.  Accordingly, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

As a matter of clarification, in August 2012, the Veteran also requested an earlier effective date for the assignment of the 70 percent rating, effective July 16, 2012, claiming that his symptoms warranted a higher rating prior to that date.  As the increased rating issue on appeal encompasses consideration of a higher rating prior to the July 16, 2012 effective date, adjudication of a separate earlier effective date claim is not necessary.  The issue as characterized on the title page accurately represents the current status of his claim.

In an April 2013 rating decision, the RO awarded entitlement to TDIU, effective from July 16, 2012.  The effective date of that award has not been appealed.  Ordinarily, an unappealed effective date for such an award would not be disturbed.  However, in Rice v. Shinseki, 22 Vet App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is a derivative claim to a claim for increased rating, and not a freestanding claim.  Accordingly, the issue of entitlement to TDIU prior to July 16, 2012 is also on appeal before the Board and is reflected on the title page.

The Board also notes that the Veteran has been represented by private attorney, John R. Worman, as reflected in the VA Form 21-22, Appointment of Individual as Claimant's Representative.  In June 2013, prior to certification of the appeal to the Board, the private attorney submitted a written notice that he was withdrawing his representation of the Veteran in this matter.  The Veteran has not identified another representative.  Accordingly, he proceeds unrepresented.

The Board has also reviewed the Veteran's physical claims files and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to TDIU prior to July 16, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

For the entirety of the appeal period, the Veteran's overall disability picture for his MDD with psychotic features was manifested primarily by depressed mood, paranoid ideation, suicidal ideation, chronic sleep impairment, anxiety, and Global Assessment of Functioning (GAF) scores between 35 and 60.  These symptoms produce social and industrial impairment with deficiencies in most areas, but do not result in total occupational and social impairment. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for MDD with psychotic features, but no higher, are met from February 27, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code (DC) 9434 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Where, as here, service connection has been granted for MDD with psychotic features and initial ratings have been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nonetheless, the Board notes that the Veteran was notified via letters dated in May 2009, November 2009, and January 2010 of VA's duty to assist him in substantiating his service connection claim, and the effect of this duty upon his claim.  These letters also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letters addressed all notice elements and predated the initial adjudication by the AOJ in January 2010 nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

In addition, relevant VA examinations were obtained in October 2009 and March 2013.  The Board finds that, these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's psychiatric disorder claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary to evaluate his service-connected MDD with psychotic features under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


	(CONTINUED ON NEXT PAGE)

Law and Analysis 

The Veteran contends that his service-connected MDD with psychotic features is more disabling than reflected in the current disability ratings.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted previously, the Veteran's MDD with psychotic features is currently rated as 30 percent disabling under DC 9434 from February 27, 2001 and as 70 percent disabling since July 16, 2012. 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9434.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

In evaluating the severity of the Veteran's MDD with psychotic features, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's MDD with psychotic features throughout the pendency of his claim.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

Evidence relevant to the severity of the Veteran's service-connected MDD with psychotic features prior to July 16, 2012, includes VA and private clinical records and VA examination reports.  VA outpatient treatment records show that in October 2001 the Veteran was evaluated for depression.  He reported that he had been discharged from the military due to depression and had run out of his medications.  He indicated that he could not get a job, had trouble sleeping, and had no interest in anything as a result of his depression.  

Correspondence from a private psychiatrist shows the Veteran was hospitalized from May 2004 to June 2004 while living abroad in the Netherlands after he had stopped eating or sleeping as a possible reaction to work-related stress.  On admission the Veteran "was seeing colors and he thought that they were related to him."  He also thought people were following him and feared going to jail and wanted to turn himself in.  He reported that he no longer knew what reality was and what was not reality and refused to accept food because he was afraid of being poisoned.  He had no control over himself and did not know why he was at the hospital or who he was.  He had suicidal thoughts, but it was not clear that he had a plan.  On examination the Veteran had what the examiner described as an "absent, drugged impression."  During the interview the Veteran stopped talking and often would not answer questions giving the impression that it was because it was too emotionally charged.  He asked the same question several consecutive times, either due to loss of short term memory, imprint disorder, or incomprehension.  His thinking was bradyphrenic with paranoid delusions, relational delusions, and guilt delusions.  His mood was dysphoric, mainly empty but somewhat gloomy and at times passive-aggressive.  His affect modulated minimally and was sometimes irritable.  His illness awareness was reduced and insight was minimal.  His GAF score at discharge was 40.  See Correspondence from psychiatrist M. H. B. Vonk dated in July 2004.  

Also of record are VA treatment records which show that in August 2004, the Veteran continued to struggle with sleep difficulties, depressed mood, and decreased concentration.  He denied suicidal ideation, but it was noted that earlier in the month he was brought to the emergency room after taking an apparent accidental overdose of medication as he was unable to sleep.  See VA Mental Health Progress Note, dated August 23, 2004.  However about 10 days later he hospitalized after drinking bleach in a suicide attempt.  See VA Transfer Summarization Note, dated September 2, 2004. 

On admission, the Veteran reported an increase in depression after losing a job several months earlier in May 2004.  Noted symptomatology included sleep and appetite disturbance, decreased concentration, energy, hopelessness, and helplessness.  He denied present suicidal ideation but did admit to drinking the bleach.  The Veteran was guarded when asked about psychotic symptoms, but admitted to some paranoia.  The Veteran's past psychiatric history was significant for two previous admissions for depression.  Clinical findings show the Veteran exhibited increased signs of psychosis with dysphoric mood and blunted affect.  He had some psychomotor retardation, but was alert and cooperative with normal speech.  His thought process was organized and goal directed but his thought content revealed some paranoia.  He denied hallucinations.  Insight and judgment were considered impaired.  His GAF score on admission was 35.  The clinical impression was severe recurrent major depression disorder with psychotic symptoms.  

During the course of the hospitalization the Veteran was generally calm and quiet, with flat affect.  On other occasions he appeared impulsive and angry.  He was isolative with little or no interaction with staff or peers, but was compliant with medications and ward routine.  He had limited insight into his repeated suicide attempts.  The staff noted that his thought process seemed clearer since medications had been started and the Veteran denied feeling suicidal.  However, his therapist concluded the Veteran was a continued danger to himself and needed extensive therapy.  His insight and judgment were considered poor to fair.  Entries dated just prior to his hospital discharge show the Veteran had improved mood as well as good sleep and good appetite.  There was no suicidal or homicidal ideation.  The Veteran was pleasant with euthymic mood and appropriate laughter during session.  He was discharged in late September 2004 with a GAF score of 60.

There is no indication of further treatment until 2007, when the Veteran was evaluated for an apparent exacerbation of psychiatric symptoms.  It was noted that he failed to report for several scheduled appointments between May and December and was taking his medication very irregularly.  Although the Veteran continued to make paranoid statements on occasion, he was apparently employed.  See June 2008 Correspondence from M.H.B. Vonk.

In April 2009, the Veteran was evaluated for continuing symptoms of depression, particularly persistent depressed mood, sleep difficulty, and rumination about prior discontents in the military.  He also indicated loss of interest, lack of energy, thoughts of worthlessness, feelings of guilt, difficulty concentrating, paranoid ideations, and ideas of reference.  The Veteran evidenced poor insight into his psychosis and voiced confusion about prior psychosis during a period of hospitalization in 2002.  He indicated that his depression and "all these things going on in my head" made it difficult to concentrate and find steady work.  The Veteran had been followed for psychotic depression between July 2004 and December 2005.  He was currently on medication that he stated was helpful in managing his mood and sleep.  Mental status examination revealed the Veteran was experiencing significant psychological distress.  His mood was generally depressed and dysphoric with some appropriate positive expressions.  His affect was blunted.  There were indications of mental content symptomatology in that the Veteran expressed paranoid ideations and ideas of reference.  A GAF score of 40 was given.  See VA Mental Health Consult, dated April 13, 2009.

When examined by VA in October 2009, the Veteran noted that his symptoms had worsened over time and that he continued to have anxiety, anger, and fluctuations in appetite.  On examination, the Veteran was clean and casually dressed with normal psychomotor activity and speech.  He was cooperative, friendly, relaxed, and attentive.  His mood was dysphoric with appropriate affect.  The Veteran was oriented to person, time, and place and had no impairment of thought process or content.  His insight and judgment were within normal limits.  There was no evidence of hallucinations, inappropriate behavior, or current suicidal ideation, intent or plan.  The clinical impression was mood disorder with a GAF score of 55.  

More recent records show that the Veteran sought private psychiatric treatment in November 2009 complaining of problems with depression and anger.  He reported that he was recently unemployed after working continuously for the past two years.  He complained that he was looking for work, but had little motivation and was borrowing money from family and friends.  He also complained that when watching television or listening to the radio "he thinks it is about him."  He also reported sometimes having bad thoughts about "doing something to himself or others."  He also reported smoking marijuana daily as a form of medication as "it makes him feel better" and "keeps negative thoughts away."  The Veteran also reported that his mood was becoming more and more hopeless and that he was having suicidal thoughts.  It was noted that the Veteran was divorced and living with friends who were pressuring him to live elsewhere.  See Intake Report from psychiatrist M. H. B. Vonk dated November 23, 2009.  

Additional private treatment records 2009 to 2010 show the Veteran continued to struggle with depression, paranoid ideation, anxiety, anger management, sleeping difficulty, problems with impulse control, and continued marijuana use.  During this period the Veteran was actively seeking employment and, in fact, had gone on at least one job interview and was scheduled for a second.  See private outpatient treatment records dated December 2009 to June 2010.  These records also show he underwent a psychological evaluation in July 2010.  Noted symptomatology included aggression (hitting doors and walls) brooding, reduced libido, anxiety, restlessness, negative thoughts, paranoid ideas, difficulty sleeping, suicide thoughts, and loneliness.  It was noted that the Veteran had been living with his ex-wife's parents since his divorce.  It was also noted that after an argument with them he became aggressive and broke several windows.  He was hospitalized for several days.  See Report from J.J.M. Rasing, dated in July 2010.  

The Veteran was most recently examined by VA in March 2013, reporting that he continued to experience depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation and impaired impulse control. The examiner referred to a VA progress noted that detailed the Veteran's arrest for disorderly conduct after being pulled over by the police in February 2013.  The Veteran also reported having suicidal thoughts and that he had called the VA crisis hotline several weeks prior.  He denied any current active suicidal and homicidal ideation.  

Examination of the Veteran's mental status revealed depressed mood and restricted and anxious affect.  Grooming and dress were appropriate and he was cooperative and alert.  He was fully oriented and displayed no over psychotic symptoms during the examination.  Symptoms of mania were denied as were visual hallucinations.  Insight and judgment were both impaired.  The Axis I diagnoses were major depressive disorder with psychotic features and an anxiety disorder, which the examiner determined was unlikely to add substantially to the Veteran's impairment.  A GAF score of 50 was assigned.  The VA examiner concluded that the Veteran's MDD was most closely manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, the Board concludes that given the application of the benefit of the doubt rule, he is entitled to a 70 percent disability rating for MDD with psychotic features for the entirety of the appeal period.  Although he admittedly does not experience many of the symptoms necessary for a 70 percent rating, the clinical findings of record describe experiences, thoughts, and emotions due to MDD with psychotic features that interfere in his daily functioning and relationships with others and cause considerable difficulty in adapting to stressful circumstances support a finding that, resolving doubt in his favor, indicates that his symptoms overall are of such frequency, severity and duration as to equate to those listed for a 70 percent evaluation.  Moreover, chronic depression and near constant paranoid ideation appear to significantly affect his ability to function independently, appropriately and effectively.  The descriptions of the Veteran's symptoms during the course of this appeal reasonably show that the evidence is in equipoise as to whether his MDD with psychotic features results in occupational and social impairment with deficiencies in most areas.  See Mauerhan, supra.  Thus, in evaluating all of the evidence of record, the Board finds that giving him the benefit of the doubt, his disorder more nearly approximates a 70 percent rating, but no higher.  

The Veteran's service-connected psychiatric impairment cannot be described as "total," and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  The symptoms required for such an evaluation are neither complained of nor observed by medical health care providers, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Although he has difficulty establishing relationships with others, it is also apparent that he has also been able to maintain several periods of prolonged employment over the years and some relationships as he was married and was able to live with his ex-in laws.  In summary, while the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to MDD, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating as total social and occupational impairment is not shown.

In reaching this determination, the Board notes that various medical personnel, who have examined the Veteran on an outpatient basis for treatment purposes have estimated GAF scores between 35 and 60.  The majority of the scores seem to be in the 40s and 50s and denote serious symptoms to some impairment in reality testing or communication (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting speech is at times illogical, obscure, or irrelevant) or serious to major impairment in social and occupational functioning (e.g., no friends, unable to keep a job, depressed man avoids friends, neglects family and is unable to work).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While such a GAF score of 35 is significant, as noted previously, the Veteran has not manifested total occupational and social impairment as is required for a 100 percent scheduler rating, and his subsequent symptoms and GAF scores do not support such total impairment. 

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher disability ratings for his service-connected MDD with psychotic features.  The level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration.

Thus, for the reasons discussed herein, and applying the benefit of the doubt doctrine, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent disability rating, but no higher for the entire appeal period.  Fenderson, supra.

	(CONTINUED ON NEXT PAGE)



ORDER

For the period from February 27, 2001, to July 16, 2012, a disability rating of 70 percent, but no higher, for MDD, with psychotic features is granted, subject to the statutes and regulations governing the payment of monetary benefits. 


REMAND

The Veteran contends that he is unemployable due to his service-connected MDD with psychotic features.  By the Board's decision, the Veteran now meets the minimum percentage requirements for a TDIU prior to July 16, 2012, under 38 C.F.R. § 4.16(a).  His MDD with psychotic features is now evaluated as 70 percent disabling effective February 27, 2001.

After reviewing the record, the Board finds that the remaining question of whether entitlement to a TDIU arose prior to July 16, 2012, requires further development.  Although the Veteran meets the percentage requirements set forth at 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a), the record remains unclear as to whether his service-connected MDD with psychotic features rendered him unable to secure and follow a substantially gainful occupation prior to July 16, 2012.  

The Veteran should be provided with a VA Form 21-8940, the Veterans Application for Increased Compensation Based on Unemployability and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The AOJ should then pursue any necessary development to determine whether or not the Veteran is unable to maintain or secure substantially gainful employment due to his MDD with psychotic features prior to July 16, 2012.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with copies of VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and ask him to complete and return the forms.  He should be informed that these or other statements of his education and employment history are essential to his claim, because employment history and education must be considered in his TDIU claim.  See 38 C.F.R. § 4.16; Cathell v. Brown, 8 Vet. App. 539, 544 (1996).

2.  Then, readjudicate the claim for TDIU prior to July 16, 2012.  If the benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


